Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “Usibor” and “MBW”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “heating means through which an individual temperature in a zone around the heating means is adjustable” and “control means for individually controlling at least four of the heating means, wherein the control means is suitable and intended in a manner for controlling the heating means” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Reference is made to the 2/27/2020 Specification.
With regards to the “heating means” of Claim 7, Page 11 Lines 7-8 state:
“partially electric heating means 16 and partially jet pipes, can be designed as heating means 16”
With regards to the “control means” of Claim 7, Page 11 Lines 10-13 state:
	“the heating means 16 are connected to a control means 17. by means of which the operation of the heating means 16 can be controlled or regulated and which is suitable and intended for the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "The roller hearth furnace" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, examiner will treat claim 7 as an apparatus claim, with the preamble reading “A roller hearth furnace.”
Regarding claim 7 , the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of substantive examination, examiner will presume the claimed roller hearth furnace is not necessarily confined to a heating method limited to that of claim 1, and the intended use of the roller hearth furnace may be capable of carrying out a method other than that of claim 1.
Claims 8-10 are rejected by virtue of their dependency from 7.

Claim 11 recites the limitation "The method for press hardening a metal component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, examiner will treat claim 11 as the preamble reading “A method for press hardening a metal component.”
Claim 12 is rejected by virtue of its dependency from 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haslmayr et al. (DE 102014110415), hereinafter Haslmayr, in view of Schwiese et al. (DE 102010017905), hereinafter Schwiese.

Regarding Claim 1, Haslmayr teaches a method for heating a metal component to a target temperature (Paragraph 1, “The invention relates to a method for heating steel sheets”), in which the component has a preliminary coating (Paragraph 26, “The sheet metal blanks are in particular shaped blanks of coated metal sheets, in particular AlSi or preferably zinc-coated metal sheets) and is passed through a furnace that has zones (Paragraph 29, “​In principle, the device consists of a preheating zone, an austenitizing zone and a homogenization and holding zone”), which can be respectively adjusted to an individual zone temperature (Paragraphs 35 and 36, 40, and 41 describe the individual zone temperatures, successively), wherein the component is passed successively through at least an initial heating zone, a peak heating zone and an end zone and wherein the initial heating zone is adjusted to an initial heating temperature (Paragraphs 35 and 36, zone 1, or the preheating zone, is set from 1100-1300 degrees Celsius), the peak heating zone is adjusted to a peak temperature (Paragraph 40, zone 2 is set from 1000-1400 degrees Celsius, preferably 1100-1300 degrees Celsius) and the end zone is adjusted to the target temperature (Paragraph 41, zone 3, or the holding zone, is set to 950 degrees Celsius, preferably 900 degrees Celsius as suggested by Paragraph 32) which is characterized in that the peak temperature lies at least 100 K [kelvin] above the target temperature (It is understood that the preferred temperature difference between zone 2 and 3 is 200-400 degrees Celsius, 1100-1300 minus 900 degrees Celsius. This is equivalent to the peak temperature lying 200-400 K above the target temperature).
But fails to teach a furnace that has at least four zones, including a plateau zone, adjusted to a plateau temperature being chosen such that the temperature of the component in the plateau zone lies in a band around a melting temperature of the preliminary coating.
However, Schwiese teaches a plateau zone (Paragraph 7, the second sub-step where the sheet is held at a lower temperature for 60-90 seconds as suggested by Paragraph 30), adjusted to a plateau temperature being chosen such that the temperature of the component in the plateau zone lies in a band around a melting temperature of the preliminary coating (Paragraph 7, during the second sub-step, “a very homogeneous melting of a protective layer can thus be achieved”. It is understood that this protective layer is an AlSi coating, as suggested by Paragraph 1, “The sheet can already be coated before heating, for example with an aluminum-silicon layer (AlSi)” which undergoes a diffusion process between 600-650 degrees Celsius in the second sub-step, as detailed by Paragraph 13).
Haslmayr and Schwiese are considered to be analogous because they are in the same field of heat treating sheet metal components. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haslmayr by adding a zone between 1 and 2 to accomplish the preheating sub-step of holding the component at the coating’s diffusion temperature of 600-650 degrees Celsius for 60-90 seconds. Thus, modified Haslmayr would teach a furnace with at least four zones, including a preheating sub-step, or plateau zone, where the coating undergoes a melting process at a diffusion temperature . This would provide the predictable result of providing for the homogenous melting of the AlSi coating, as suggested by Schwiese in Paragraph 7, “A very homogenous melting of a protective layer can thus be achieved”.

Regarding Claim 2, modified Haslmayr teaches the method of claim 1, wherein the preliminary coating is formed from a material comprising aluminum and silicon (Paragraph 26, “The sheet metal blanks are in particular shaped blanks of coated metal sheets, in particular AlSi … coated metal sheets” It is understood that AlSi is directed towards an Aluminum Silicon coating).

Regarding Claims 3 and 13 , modified Haslmayr teaches the method according to claims 1 and 2, respectively and as set forth above, in which the peak heating zone directly adjoins the plateau zone (Paragraph 49 of Haslmayr, “… a heating device which allows metal sheets to be heated or kept at temperature in three different zones. In this case, the zones can be formed in an oven forming a unit” It is understood that subsequent zones would be directly adjoining, wherein the zones are thermally shielded as described in Paragraph 23, “the zones in a structural unit are shielded, for example, by chamotte, insulating plates, separating plates or similar elements”).

Regarding Claim 11, modified Haslmayr teaches a method for press hardening a metal component, in which a metal component heated to the target temperature by the method according to Claim 1 is subjected to press hardening in a press hardening device (Paragraph 59 of Haslmayr teaches zone 3 having a plurality of positions in which the blanks can be held accordingly until the forming process, which is accomplished by a press).

Regarding Claim 12, modified Haslmayr teaches the method according to claim 11, wherein the metal component between the heating and the press hardening is supplied to at least one temperature control unit (Figure 1 of Haslmayr, cooling inserts or cooling elements 5 are provided to insulate regions from reaching the austenitizing temperature. This could also be accomplished by shielding as described in Paragraph 55) in which the temperature of at least a portion of the metal component is changed (Paragraph 55, “ The cooling inserts or cooling elements are arranged in such a way that the regions which are to remain ductile do not reach the austenitizing temperature” It is understood that this causes the temperature in certain regions to be changed compared to the other regions of the component).


Claims 5-6, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Haslmayr as applied to claim 1 above, and further in view of Löcker et al. (WO 2014076266 A1), hereinafter Löcker.
Note: Reference is made to attached English translation of Löcker.

Regarding Claims 5, 15, and 16, Modified Haslmayr teaches the method according to claims 1, 2, and 3, respectively and as set forth above, 
But fails to teach wherein the component in the initial heating zone is passed over rollers which are made of quartz material.
However, Löcker teaches wherein the component in the initial heating zone is passed over rollers which are made of quartz material (Paragraph 24, “The rollers currently in use in roller hearth furnaces are … solid rollers made of fused silica” It is understood that the SiO2 rollers would be used only in portions of the furnace prone to thermal shock failure, such as heating up a room temperature part in zone 1. This is suggested by the attached non-patent literature document to Heraeus, under “Properties of fused silica” wherein one of quartz glass’ properties is a low thermal expansion with high resistance to thermal shocks).
Haslmayr and Löcker are considered to be analogous because they are in the same field of heat treating sheet metal components. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Haslmayr by implementing the fused silica, or similar quartz material, in the initial zone’s rollers of a roller hearth furnace configuration. Thus, modified Haslmayr would pass the component over rollers made of a quartz material in the initial heating zone. This would provide the predictable result of efficiently and economically conveying the component through the furnace zones, while withstanding the thermal shock of the room temperature component being charged into the preheating zone, as suggested by Löcker in Paragraphs 17 and 25-26, “so-called roller hearth furnaces have prevailed for reasons of process reliability and economy” and regarding the fused silica rollers, “The big advantage of both materials is the high Thermal shock resistance”. The attached non-patent literature document to Heraeus further teaches the quartz glass as being especially suited to resisting thermal shocks.

Regarding Claims 6, 18, and 19, modified Haslmayr teaches the method according to claims 1, 2, and 3, respectively and as set forth above, 
But fails to teach in which the component is passed over rollers which are formed from a ceramic material in at least one of the following zones:
a) the plateau zone; 
b) the peak heating zone; and 
c) the end zone.
However, Löcker teaches in which the component is passed over rollers which are formed from a ceramic material (Paragraph 24, “The rollers currently in use in roller hearth furnaces are hollow rollers made of the material sintered mullite (3Al2O3 2SiO2)) in at least one of the following zones:
a) the plateau zone; 
b) the peak heating zone; and 
c) the end zone.
(It is understood that the sintered mullite ceramic rollers would be used in circumstances where high temperatures are implemented, with a relatively low risk of thermal shock failure. For example, the zones after the initial preheating, i.e. the second sub-step of Schwiese, and zones 2 and 3 of Haslmayr, where the temperature gradient between the component and zone is sufficiently small).
Haslmayr and Löcker are considered to be analogous because they are in the same field of heat treating sheet metal components. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Haslmayr by implementing the sintered mullite, or similar ceramic material, in the high temperature zones’ rollers of a roller hearth furnace configuration. Thus, modified Haslmayr would pass the component over rollers made of a ceramic material in the high temperature heating zones. This would provide the predictable result of efficiently and economically conveying the component through the furnace zones, while withstanding the high furnace temperatures, as suggested by Löcker in Paragraphs 17 and 24, “so-called roller hearth furnaces have prevailed for reasons of process reliability and economy” and regarding the sintered mullite rollers, “Rollers made of sintered mullite can be loaded up to 1350 degrees Celsius”.


Claims 4, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Haslmayr as applied to claim 1 above, and further in view of Bleifuss et al. (AU 2005330295 B2), hereinafter Bleifuss. 

Regarding Claims 4 and 14, teaches the method according to claims 1 and 2, respectively and as set forth above,wherein between the plateau zone [[(10)]] and the peak heating zone [[(11)]] atApplicant(s) rg Winkel et al.Attorney Docket No.: 4H103-014S1 
But fails to teach wherein between the plateau zone and the peak heating zone at Serial No.  Not Yet AssignedClient Ref. No.: SCH90698CUS HN/jkFiled: least one intermediate zone is formed, which is adjusted at an intermediate zone temperature between the temperature of the previous zone and the peak temperature.
	However, Bleifuss teaches wherein between the plateau zone and the peak heating zone at least one intermediate zone is formed (Paragraph 41, “For example, the one or more zones 26 may include a feed zone 27 (e.g., a zone that provides a buffer zone ahead of high temperature zones so that containers are not inserted directly into such high temperature environments subjecting the container and the charge thereon to unacceptable thermal shock)”), which is adjusted at an intermediate zone temperature between the temperature of the previous zone and the peak temperature (It is understood that the feed zone 27 is adjusted to an intermediate zone temperature between the high temperature of zone 28 and ambient air temperature).
Haslmayr and Bleifuss are considered to be analogous because they are in the same field of heat treating furnaces. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Haslmayr by providing an intermediate zone in areas of high temperature gradient. Specifically, an intermediate zone between the second sub-step of Schwiese and zone 2 of Haslmayr. The temperature difference between these two regions can be as much as 800 degrees Celsius, resulting in a risk for thermal shock failure. Thus, modified Haslmayr would utilize an intermediate zone between the plateau zone and peak heating zone, at an intermediate temperature to decrease the severity of the temperature gradient. This would provide the predictable result of providing a buffer zone ahead of a high temperature zone, so that the risk of unacceptable thermal shock is limited, as suggested by Paragraph 41 of Bleifuss, “a buffer zone ahead of high temperature zones so that containers are not inserted directly into such high temperature environments subjecting the container and the charge thereon to unacceptable thermal shock”.

Regarding Claim 17, modified Haslmayr teaches the method according to claim 4,
But fails to teach wherein the component in the initial heating zone is passed over rollers which are made of quartz material.
However, Löcker teaches wherein the component in the initial heating zone is passed over rollers which are made of quartz material (Paragraph 24, “The rollers currently in use in roller hearth furnaces are … solid rollers made of fused silica” It is understood that the SiO2 rollers would be used only in portions of the furnace prone to thermal shock failure, such as heating up a room temperature part in zone 1. This is suggested by the attached non-patent literature document to Heraeus, under “Properties of fused silica” wherein one of quartz glass’ properties is a low thermal expansion with high resistance to thermal shocks).
Haslmayr and Löcker are considered to be analogous because they are in the same field of heat treating sheet metal components. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Haslmayr by implementing the fused silica, or similar quartz material, in the initial zone’s rollers of a roller hearth furnace configuration. Thus, modified Haslmayr would pass the component over rollers made of a quartz material in the initial heating zone. This would provide the predictable result of efficiently and economically conveying the component through the furnace zones, while withstanding the thermal shock of the room temperature component being charged into the preheating zone, as suggested by Löcker in Paragraphs 17 and 25-26, “so-called roller hearth furnaces have prevailed for reasons of process reliability and economy” and regarding the fused silica rollers, “The big advantage of both materials is the high Thermal shock resistance”. The attached non-patent literature document to Heraeus further teaches the quartz glass as being especially suited to resisting thermal shocks.

Regarding Claim 20, modified Haslmayr teaches the method according to claim 4,
But fails to teach in which the component is passed over rollers which are formed from a ceramic material in at least one of the following zones:
a) the plateau zone; 
b) the peak heating zone; and 
c) the end zone.
However, Löcker teaches in which the component is passed over rollers which are formed from a ceramic material (Paragraph 24, “The rollers currently in use in roller hearth furnaces are hollow rollers made of the material sintered mullite (3Al2O3 2SiO2)) in at least one of the following zones:
a) the plateau zone; 
b) the peak heating zone; and 
c) the end zone.
(It is understood that the sintered mullite ceramic rollers would be used in circumstances where high temperatures are implemented, with a relatively low risk of thermal shock failure. For example, the zones after the initial preheating, i.e. the second sub-step of Schwiese, and zones 2 and 3 of Haslmayr, where the temperature gradient between the component and zone is sufficiently small).
Haslmayr and Löcker are considered to be analogous because they are in the same field of heat treating sheet metal components. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Haslmayr by implementing the sintered mullite, or similar ceramic material, in the high temperature zones’ rollers of a roller hearth furnace configuration. Thus, modified Haslmayr would pass the component over rollers made of a ceramic material in the high temperature heating zones. This would provide the predictable result of efficiently and economically conveying the component through the furnace zones, while withstanding the high furnace temperatures, as suggested by Löcker in Paragraphs 17 and 24, “so-called roller hearth furnaces have prevailed for reasons of process reliability and economy” and regarding the sintered mullite rollers, “Rollers made of sintered mullite can be loaded up to 1350 degrees Celsius”.


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haslmayr et al. (DE 102014110415), hereinafter Haslmayr, in view of Schwiese et al. (DE 102010017905), hereinafter Schwiese, and Löcker et al. (WO 2014076266 A1), hereinafter Löcker.
Note: Reference is made to attached English translation of Löcker.

Regarding Claim 7, Haslmayr teaches a furnace for heating a metal component having a preliminary coating (Paragraph 26 of Haslmayr, “The sheet metal blanks are in particular shaped blanks of coated metal sheets”) to a target temperature (Paragraph 1 of Haslmayr, “The invention relates to a method for heating steel sheets”), further comprising at least four heating means through which an individual temperature in a zone around the heating means is adjustable (Paragraph 24 of Haslmayr, “​In this case, specific heating types are used, wherein the heating in the station 1 takes place inductively, via plate heating, via radiant tubes or gas burners and in the station 2 via jet pipes, gas burners or plates” It is understood that the individual zone temperatures are set by the control of their respective heating mechanisms), and a control means for individually controlling at least four of the heating means (It is understood that sufficient control mechanisms are employed to maintain specific zone temperatures. For example, Paragraph 56 of Haslmayr suggests that the electric heating modules in zone 2 can be controlled to prevent undesired overheating), wherein the control means is suitable and intended in a manner for controlling the heating means (It is understood that the zone temperatures are maintained under a control system) and is determined that at least the following zones can be formed from the access to the exit in this order: an initial heating zone which can be adjusted to an initial heating temperature (Paragraphs 35 and 36 of Haslmayr, zone 1, for preheating at 1100-1300 degrees Celsius) , a heatable peak heating zone which can be adjusted to a peak temperature (Paragraph 40 of Haslmayr, zone 2 is set from 1000-1400 degrees Celsius, preferably 1100-1300 degrees Celsius) and an end zone which can be adjusted to the target temperature (Paragraph 41 of Haslmayr, zone 3 is set to 950 degrees Celsius, preferably 900 degrees Celsius as suggested by Paragraph 32), the control means and the heating means being suitable and intended to set a peak temperature which is at least 100 K above the target temperature (It is understood that the preferred temperature difference between zone 2 and 3 is 200-400 degrees Celsius, 1100-1300 minus 900 degrees Celsius. This is equivalent to the peak temperature lying 200-400 K above the target temperature).
But fails to teach a plateau zone, adjusted to a plateau temperature being chosen such that the temperature of the component in the plateau zone lies in a band around a melting temperature of the preliminary coating.
However, Schwiese teaches a plateau zone (Paragraph 7, the second sub-step where the sheet is held at a lower temperature for 60-90 seconds as suggested by Paragraph 30), adjusted to a plateau temperature being chosen such that the temperature of the component in the plateau zone lies in a band around a melting temperature of the preliminary coating (Paragraph 7, during the second sub-step, “a very homogeneous melting of a protective layer can thus be achieved”. It is understood that this protective layer is an AlSi coating, as suggested by Paragraph 1, “The sheet can already be coated before heating, for example with an aluminum-silicon layer (AlSi)” which undergoes a diffusion process between 600-650 degrees Celsius in the second sub-step, as detailed by Paragraph 13).
Haslmayr and Schwiese are considered to be analogous because they are in the same field of heat treating sheet metal components. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haslmayr by adding a zone between 1 and 2 to accomplish the preheating sub-step of holding the component at the coating’s diffusion temperature of 600-650 degrees Celsius for 60-90 seconds. Thus, modified Haslmayr would teach a furnace with at least four zones, including a preheating sub-step, or plateau zone, where the coating undergoes a melting process at a diffusion temperature . This would provide the predictable result of providing for the homogenous melting of the AlSi coating, as suggested by Schwiese in Paragraph 7, “A very homogenous melting of a protective layer can thus be achieved”.
Haslmayr also fails to teach the roller hearth furnace, in which the component can be passed on rollers from an access through the roller hearth furnace to an exit. 
However, Löcker teaches a roller hearth furnace (Paragraphs 3-4, “The invention relates to a roller hearth furnace for heat treatment of metallic sheets”), in which the component can be passed on rollers from an access through the roller hearth furnace to an exit (Paragraph 68, “The two workpieces 20, 20' rest on support means in the form of rollers 30, which by their rotation convey the workpieces 20, 20' in parallel through the oven chamber. The entrance and exit sides of the furnace can be opened with dividers 12, 13 to allow the workpieces 20, 20' to pass”).
Modified Haslmayr and Löcker are considered to be analogous because they are in the same field of heat treating sheet metal components. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Haslmayr by utilizing the roller hearth furnace of Löcker to accomplish the zoned heat treatment procedure of modified Haslmayr. Furthermore, the required thermal characteristics of the rollers would be taken into account in the selection of the roller material in each zone. Thus, modified Haslmayr would use a roller hearth furnace to pass a component through at least four heating zones. This would provide the predictable result of providing process reliability and economy, as suggested by Paragraph 17 of Löcker, “so-called roller hearth furnaces have prevailed for reasons of process reliability and economy”.

Regarding Claim 8, modified Haslmayr teaches the roller hearth furnace according to claim 7, in which in the initial heating zone rollers made of quartz material are configured (Paragraph 24 of Löcker, “The rollers currently in use in roller hearth furnaces are … solid rollers made of fused silica” It is understood that the SiO2 rollers would be used only in portions of the furnace prone to thermal shock failure, such as heating up a room temperature part in zone 1. This is suggested by the attached non-patent literature document to Heraeus, under “Properties of fused silica” wherein one of quartz glass’ properties is a low thermal expansion with high resistance to thermal shocks).

Regarding Claim 9, modified Haslmayr teaches the roller hearth furnace according to claim 7, in which rollers are formed from a ceramic material (Paragraph 24 of Löcker, “The rollers currently in use in roller hearth furnaces are hollow rollers made of the material sintered mullite (3Al2O3 2SiO2)) in at least one of the following zones: 
a. the plateau zone; 
b. the peak heating zone; and 
c. the end zone.
 (It is understood that the sintered mullite ceramic rollers would be used in circumstances where high temperatures are implemented, with a relatively low risk of thermal shock failure. For example, the zones after the initial preheating, i.e. the second sub-step of Schwiese, and zones 2 and 3 of Haslmayr, where the temperature gradient between the component and zone is sufficiently small).

Regarding Claim 10, modified Haslmayr teaches the roller hearth furnace according to claim 7, in which shielding means are formed between at least two adjacent zones (Paragraph 23 of Haslmayr, “zones in a structural unit are shielded, for example, by chamotte, insulating plates, separating plates or similar elements”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2017129600 A1, heat treatment process for coated metal
WO 2016001701 A1, similar temperature profile
WO 2015110456 A1, heat treatment process, with temperature control unit
DE 102013015347 A1, multiple zone roller hearth furnace, multiple tracks
EP 2497840 A1, heat treatment process, with temperature control unit
US 5147083 A, furnace with multiple adjustable zones

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762